Cohen v Cohen (2021 NY Slip Op 00790)





Cohen v Cohen


2021 NY Slip Op 00790


Decided on February 09, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 09, 2021

Before: Manzanet-Daniels, J.P., Gische, González, Shulman, JJ. 


Docket No. 304633/18 Appeal No. 13091-13091A Case No. 2020-02571 2020-04210 

[*1]Matthew Cohen, Plaintiff-Respondent,
vCortney Cohen, Defendant-Appellant.


Advocate, LLP, New York (Jason A. Advocate of counsel), for appellant.
Kamerman, Uncyk, Soniker & Klein, P.C., New York (Akiva Meir Cohen of counsel), for respondent.

Order, Supreme Court, New York County (Lori S. Sattler, J.), entered September 10, 2019, which, to the extent appealed from as limited by the briefs, denied defendant-wife's cross motion for partial summary judgment, unanimously affirmed, without costs. Order, same court and Justice, entered July 7, 2020, which, to the extent appealed from as limited by the briefs, denied defendant-wife's motion for interim counsel fees, unanimously affirmed, without costs.
We agree with the court that issues of fact exist regarding whether the reissuance of shares to plaintiff husband's separate property in joint names constituted a gift to the wife (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]).
The court providently exercised its discretion in denying the wife's motion for interim attorney fees since the parties' prenuptial agreement included a fee waiver, and the circumstances do not weigh against enforcement of the agreement at this juncture (see Anonymous v Anonymous, 123 AD3d 581, 584-585 [1st Dept 2014]; cf. Soltanpour v Koch, 176 AD3d 570 [1st Dept 2019]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 9, 2021